This was an action of trover for a quantity of wheat. The cause was tried before a referee, who made a general report in favor of the plaintiffs, and judgment was entered according to the report. A statement of the facts settled by the Supreme Court, as found by the referee, was set forth in the record. It did not appear from that statement that either the court or the referee found that the wheat had been converted by the defendants ; and the Court of Appeals held that the facts set forth in the record did not tend to prove such conversion. The judgment was therefore reversed, and a new trial ordered.